UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4988


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID VICTOR SALTER,

                Defendant - Appellant.



Appeal from the United States District Court          for the Middle
District of North Carolina, at Greensboro.              Stephanie D.
Thacker, Circuit Judge, sitting by designation.       (1:13-cr-00216-
SDT-1)


Submitted:   July 22, 2014                 Decided:    August 1, 2014


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Andrew C. Cochran, Special Assistant United States Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David     Victor        Salter       appeals         the        fifty-one-month

sentence       imposed    by     the    district         court     following         his    guilty

pleas to bank robbery, 18 U.S.C. § 2113(a), (d) (2012), and

Hobbs    Act    robbery,       18    U.S.C.     §    1951(a)       (2012).           On    appeal,

Salter’s sole contention is that his sentence is substantively

unreasonable.          We affirm.

               We review a sentence for reasonableness, applying “an

abuse-of-discretion standard.”                  Gall v. United States, 552 U.S.

38,   51   (2007).         Where,       as   here,        there    is     no     allegation      of

significant         procedural         error,       we     review       the      sentence       for

substantive reasonableness, “tak[ing] into account the totality

of the circumstances.”               Id.     If the sentence is within or below

the Guidelines range, we presume on appeal that the sentence is

reasonable.         United States v. Weon, 722 F.3d 583, 590 (4th Cir.

2013).

               We    conclude       that     Salter       has     failed        to   rebut      the

presumption         of   reasonableness         that       attaches         to    his      within-

Guidelines sentence.                See United States v. Montes-Pineda, 445

F.3d 375, 379 (4th Cir. 2006).                       The district court took into

account all of the factors identified by Salter on appeal and

weighed    them        according       to    the     18    U.S.C.       §      3553(a)     (2012)

factors.         The     court      concluded       that     the    seriousness            of   the

offense conduct, while mitigated by the unique circumstances of

                                                2
Salter’s    personal      history,      warranted       a     within-Guidelines

sentence.       Salter     has    not       shown    that     in   making     this

determination     the     district      court       improperly     weighed    the

§ 3553(a)   factors.      Therefore,        his   sentence    is   substantively

reasonable.

            Accordingly, we affirm the district court’s judgment.

We   dispense   with    oral   argument      because    the   facts   and    legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                                       AFFIRMED




                                        3